Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an off-shelf third party mobile communication device….” in claim 1 and 11 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “an off-shelf third party mobile communication device” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: the limitation has been described in Par.0017.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1, 3-12 and 14-20 is indicated because: 
The applicant’s argument in Remark filed on 04/20/2022 has been fully considered and it is persuasive, such that all the rejections in previous office action have been withdrawn.
In light of Notification of 112 above; and 
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional limitations of the claimed invention as cited in the independent claims 1 and 11 such as an off-the-shelf third party mobile communication device application installed thereon, the custom welding application programmed to allow: a user to input user-settable welding operational parameters., excluding waveform parameters, used to control the welding operation into the off-the-shelf third party mobile communication device, and real-time communication of the off-the-shelf third party mobile communication device with the wire feeder device, Muzilla Response Doc 16/383,781 Page 7 of 23 Response to Office Action of 01/28/2022Application No: 16/383,781 Docket No: 2011-005-US-CNTwherein the user-settable welding operational parameters used to control the welding operation are only able to be input to the wire feeder device via communication with the off-the-shelf third party mobile communication device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/26/2022